Title: To George Washington from George Reid, 23 June 1782
From: Reid, George
To: Washington, George


                  
                     Dr Genl
                     Albany 23d June 1782
                  
                  I was Honor’d with your letter of the 15th Instant.
                  The day before yesterday, I Received twenty thousand Musquet
                     Cartridges, a part of which, I have sent on to the several posts on the Mohawk,
                     & Hudsons River, for the present supply.
                  Some time past, a report prevail’d in this Quarter; similar to
                     that you mention came by the way of Conecticut River upon which several scouts
                     from Saratoga were sent out, and has been as far down the Lake as Crown Point,
                     but discovered nothing of the Enemy—I am induced to think the report that is
                     propagated of the Enemy coming in force over Lake Champlain, is Fictitious as a
                     Capt. Dunning, formerly of Colo. Warners Regt who was taken some years agoe, on
                     Lake Champlain when Majr Hopkins was kill’d, and was lately exchanged with
                     several other prisoners—He informs me, that he came from Quebec by way of
                     Montreal, but was not suffered to land there that as he passed St Johns,
                     & Isle a Noux, he was Orderd into the Cabin & his fellow
                     prisoners between the Decks, that he discovered nothing on
                     the Lake till he came up near Split Rock, where the Trumble, and Carleton with
                     some other small craft lay; he adds, that by the accounts of some of his fellow
                     prisoners, who came from above the Cedars, he is induced to think if the enemy
                     comes in force against our frontiers, their chief Object will be the Mohawk
                     River and Schenectady in particular, they also inform that by what they could
                     learn, the Enemy were repairing Oswego, in Order that they may have a place of
                     refuge nearer our Inhabitants.
                  Colo. Willitt has not been able as yet, with his leives, to
                     relieve but a very few of the many posts on Mohawk River, so that I can’t with
                     safety Collect the Regt together as I expected their dispersed situation, and
                     their being Continually Harrassed with scouting, has very much Embarrassed
                     their discipline, and has been very destructive to their cloathing, as soon as
                     they can be together, I shall use every exertion in my power, to attend to
                     their discipline.
                  Small parties of the enemy (mostly Indians) frequently make their
                     Appearence on Mohawk River, they lately took off, from Fort Clyde one man
                     & three women, Inhabitants; a party was sent after them as soon as
                     possible who went round the Otsego Lake, & returnd by Cherry vally, but
                     did not fall in with them three days since, the enemy took three men from Fort
                     Miller, about 5 miles above Saratoga, two parties were sent after them
                     Imedietly but had not returned the last accounts.
                  The Commanding Officer at Fort Plain informs me that the Magazine
                     there must inevitably destroy all their Ammunition unless it is Immedietly
                     repair’d, the Qr. Mastr says he has no Material nor anything to purchase them,
                     he has neither Tent nor kettle nor any thing. I am Your Excellencys Most Obedt
                     and Hble Servt
                  
                     Geo. Reid
                     
                  
               